      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG MOSS,                            :
    Petitioner                         :
                                       :            No. 1:19-cv-106
             v.                        :
                                       :            (Judge Rambo)
SUPERINTENDENT                         :
DEBALSO, et al.,                       :
    Respondents                        :

                                MEMORANDUM

      Presently before the Court are pro se Petitioner Craig Moss (“Petitioner”)’s

amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. No.

11) and Respondents’ motion to dismiss the § 2254 petition for lack of jurisdiction

or, in the alternative, as moot (Doc. No. 16) and motion to stay (Doc. No. 17) the

Court’s April 13, 2020 show cause Order (Doc. No. 14). Petitioner has filed neither

a response to the motions nor a motion seeking an extension of time to do so.

Accordingly, the motions are ripe for disposition. For the following reasons, the

Court will grant the motion to dismiss, dismiss Petitioner’s § 2254 petition for lack

of jurisdiction, and deny as moot Respondents’ motion to stay.

I.    BACKGROUND

      On January 15, 2017, in York County, Pennsylvania, Petitioner was arrested

and charged with: (1) terroristic threats with the intent to terrorize another; (2)

possession of an instrument of crime; (3) simple assault; (4) public drunkenness; (5)
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 2 of 9




disorderly conduct engaging in fighting; and (6) three (3) counts of harassment. See

Commonwealth v. Moss, Docket No. CP-67-CR-0001471-2017 (York Cty. C.C.P.).

A mistrial was declared on March 8, 2018. Id. Following retrial on March 18, 2018,

Petitioner was found guilty of possession of an instrument of crime, simple assault,

and two (2) counts of harassment. Id. On April 9, 2018, Petitioner was sentenced

to one (1) year minus one (1) day to two (2) years minus two (2) days of

incarceration, with credit for time served. Id. Petitioner subsequently filed a timely

post-sentence motion, which the trial court denied. Id. On September 12, 2018,

Petitioner filed his notice of appeal to the Superior Court of Pennsylvania. Id.

      On January 17, 2019, while his direct appeal was still pending, Petitioner filed

his initial § 2254 petition (Doc. No. 1) and a motion for a temporary stay and

abeyance (Doc. No. 2) with this Court. In a Report and Recommendation entered

on February 1, 2019, Magistrate Judge Carlson recommended that Petitioner’s

motion for a stay and abeyance be denied and that his § 2254 petition be dismissed

without prejudice to Petitioner’s right to refile his petition once he exhausted his

state court remedies. (Doc. No. 6.) Petitioner filed timely objections, asserting that

he met the three (3) requirements for a stay and abeyance set forth in Rhines v.

Weber, 544 U.S. 269 (2009). (Doc. No. 7.) Petitioner argued that if the Court did

not stay the action, he would “never be able to file a habeas corpus to challenge the

violations of his federal [constitutional] rights as he is no longer in custody for this


                                           2
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 3 of 9




conviction.” (Id. at 2.) In a Memorandum and Order entered on March 21, 2019,

the   Court   sustained   Petitioner’s   objections,   rejected   the   Report    and

Recommendation, granted Petitioner’s motion for a stay and abeyance, and stayed

the above-captioned case pending Petitioner’s exhaustion of his available state court

remedies. (Doc. Nos. 8, 9.) The Court directed Petitioner to notify the Court of such

within thirty (30) days from the time of final denial and request that the stay be

vacated. (Doc. No. 9.)

      On February 10, 2020, the Superior Court of Pennsylvania affirmed

Petitioner’s judgment of sentence. See Commonwealth v. Moss, No. 1533 MDA

2018, 2020 WL 618580, at *1 (Pa. Super. Ct. Feb. 10, 2020). On February 19, 2020,

Petitioner filed a motion to proceed (Doc. No. 10) and an amended § 2254 petition

(Doc. No. 11). Those filings indicate that Petitioner is no longer incarcerated. In an

Order dated February 25, 2020, the Court granted Petitioner’s motion to proceed and

lifted the stay. (Doc. No. 12.) In an administrative Order dated that same day, the

Court advised Petitioner of the limitations on filing future § 2254 petitions and

directed him to complete the enclosed Notice of Election and return it to the Court

within forty-five (45) days. (Doc. No. 13.) Petitioner did not return the Notice of

Election. Accordingly, on April 13, 2020, the Court directed Respondents to file an

answer, motion, or other response to the amended § 2254 petition within twenty (20)

days. (Doc. No. 14.)


                                          3
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 4 of 9




      On April 23, 2020, Respondents filed their motion to dismiss for lack of

jurisdiction or, in the alternative, as moot. (Doc. No. 16.) Respondents assert that

the Court lacks jurisdiction because Petitioner’s York County sentence expired on

November 11, 2018, and, therefore, he was not in custody for purposes of that

conviction when he filed his initial § 2254 petition. (Id. at 2-3.) In support,

Respondents have attached a copy of a York County Pre-Parole Investigation and

Order indicating that Petitioner received 512 days of credit toward his sentence and

that the maximum date of his sentence was November 11, 2018. (Doc. No. 16-1 at

1.) Respondents note that Petitioner “was in custody due to his state parole violation

which resulted from his conviction in the instant case at the time his [original § 2254

petition] was filed.” (Doc. No. 16 at 3.) They assert, however, that “even if this

Court were to liberally construe [Petitioner’s] Petition as an attack on his

subsequently received parole revocation, such challenge was rendered moot upon

[Petitioner’s] completion of the parole violation sentence and release from

incarceration.” (Id. at 3-4.) Respondents have also filed a motion “to temporarily

stay the deadline to file a full and complete response to the merits of [Petitioner’s]

Petition” pending resolution of their motion to dismiss. (Doc. No. 17.)

II.   DISCUSSION

      “A federal court has jurisdiction to entertain a petition for a writ of habeas

corpus under § 2254 only if the petitioner was ‘in custody pursuant to the judgment


                                          4
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 5 of 9




of a State court’ when the petition was filed.” Piasecki v. Court of Common Pleas,

917 F.3d 161, 165-66 (3d Cir. 2019) (quoting 28 U.S.C. § 2254(a)). A petitioner is

in custody “when []he suffers a ‘non-negligible restraint on [his] physical liberty’

because of a particular conviction.” Orie v. Sec’y Pa. Dep’t of Corr., 940 F.3d 845,

850 (3d Cir. 2019) (quoting Piasecki, 917 F.3 at 166). For jurisdiction to exist, the

petitioner must be in “‘custody’ that arises ‘pursuant to the judgment of a state court’

that is under attack.” Piasecki, 917 F.3d at 166; see also Obado v. New Jersey, 328

F.3d 716, 717 (3d Cir. 2003) (noting that “for a federal court to have jurisdiction, a

petitioner must be in custody under the conviction he is attacking at the time the

habeas petition is filed”). Custody for each offense is considered independently. See

Maleng v. Cook, 490 U.S. 488, 490-92 (1989). “In other words, a defendant

convicted of multiple offenses can be in custody for one but not for another.” Orie,

940 F.3d at 850.

      The Supreme Court has “never held . . . that a petitioner may be ‘in custody’

under a conviction when the sentence imposed for that conviction has fully expired

at the time his petition is filed.” Maleng, 490 U.S. at 491 (emphasis in original); see

also Bolus v. Dist. Att’y of Lackawanna Cty., No. 3:01-cv-1990, 2001 WL 1352120,

at *1 (M.D. Pa. Oct. 26, 2001) (noting that “no court has held that a habeas petition

is in custody when a sentence imposed for a particular conviction had fully expired

at the time the petition was filed”). Therefore, “once the sentence imposed for a


                                           5
       Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 6 of 9




conviction has completely expired, the collateral consequences of that conviction

are not themselves sufficient to render an individual ‘in custody’ for the purposes of

a habeas attack on it.” Id. at 492. Even if a conviction is used to enhance a

subsequent criminal sentence, “the defendant generally may not challenge the

enhanced sentence through a petition under § 2254 on the ground that the prior

conviction was unconstitutionally obtained.” Lackawanna Cty. Dist. Att’y v. Coss,

532 U.S. 394, 404 (2001).1

       As noted above, the trial court sentenced Petitioner to one (1) year minus one

(1) day to two (2) years minus two (2) days of incarceration, with credit for time

served. Moss, Docket No. CP-67-CR-0001471-2017. The record reflects that

Petitioner received a total of 512 days of credit. (Doc. No. 16-1 at 1.) His minimum

sentence date was November 11, 2017, and his maximum sentence expiration date

was November 11, 2018. (Id.) The sentencing judge granted Petitioner parole2 on

August 30, 2018, and Petitioner was returned to SCI Mahanoy to continue serving

his other sentences. (Id.) Nothing in the record, however, suggests that Petitioner’s

maximum sentence date was extended beyond November 11, 2018 and that he was


1
 The Supreme Court “recognize[d] an exception to the general rule for § 2254 petitions that
challenge an enhanced sentence on the basis that the prior conviction used to enhance the sentence
was obtained where there was a failure to appoint counsel in violation of the Sixth Amendment.”
Coss, 532 U.S. at 404.
2
  In Pennsylvania, sentencing judges have parole authority where the maximum sentence is less
than two (2) years. See Commonwealth v. McKnight, No. 206 EDA 2009, 2013 WL 11250955, at
*2 (Pa. Super. Ct. Nov. 22, 2013).
                                                6
       Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 7 of 9




not discharged from his York County sentence at that time. Petitioner initiated the

above-captioned case on January 10, 2019, when he placed his initial § 2254 petition

in the prison mailing system for mailing to this Court. (Doc. No. 1 at 13); see

Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a prisoner’s document is

filed at the time he places it in the prison mailing system for forwarding to the court).

Petitioner, therefore, initiated this matter two (2) months after the sentence he seeks

to challenge had fully expired. Although Petitioner was incarcerated and serving

other sentences when he filed his initial § 2254 petition, he was not in custody for

purposes of the York County sentence that he seeks to challenge in this matter. Thus,

because Petitioner was not in custody under the conviction and sentence he now

wishes to attack, the Court lacks jurisdiction over his § 2254 petition. See Maleng,

490 U.S. at 491; Orie, 940 F.3d at 850; Piasecki, 917 F.3d at 166; Obado, 328 F.3d

at 717; Bolus, 2001 WL 1352120, at *1.                   The Court, therefore, will grant

Respondents’ motion to dismiss Petitioner’s petition for lack of jurisdiction.3

III.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final order



3
  In the alternative, Respondents assert that Petitioner’s § 2254 petition should be dismissed as
moot “even if this Court were to liberally construe [it] as an attack on his subsequently received
parole violation.” (Doc. No. 16 at 3-4.) The Court, however, does not construe Petitioner to be
raising such an attack, as both his original and amended § 2254 petitions make no mention of his
parole violation.
                                                7
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 8 of 9




in a proceeding initiated pursuant to 28 U.S.C. § 2254. A COA may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the case at

bar, jurists of reason would not find the procedural disposition of this case debatable.

Accordingly, the Court will not issue a COA in this case.

IV.   CONCLUSION

      For the following reasons, Respondents’ motion to dismiss (Doc. No. 16) will

be granted, and Petitioner’s initial § 2254 petition (Doc. No. 1) and amended § 2254

petition (Doc. No. 11) will be dismissed for lack of jurisdiction because Petitioner

was not “in custody” for purposes of his York County sentence at the time he




                                           8
      Case 1:19-cv-00106-SHR-EB Document 18 Filed 05/18/20 Page 9 of 9




initiated the above-captioned case. Respondents’ motion to stay (Doc. No. 17) will

be denied as moot. An appropriate Order follows.

                                     s/ Sylvia H. Rambo
                                     United States District Judge

Dated: May 18, 2020




                                        9
